Citation Nr: 0115317	
Decision Date: 06/04/01    Archive Date: 06/13/01

DOCKET NO.  98-18 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

Entitlement to a higher rating for lumbar spine strain with 
arthritis, initially assigned a 20 percent evaluation, 
effective from November 1, 1997.

Entitlement to a higher rating for cervical spine strain with 
arthritis, initially assigned a 20 percent evaluation, 
effective from November 1, 1997.

Entitlement to a higher rating for a left knee disability, 
initially assigned a 10 percent evaluation, effective from 
November 1, 1997.

Entitlement to a higher rating for atypical facial pain 
syndrome in the area of the left eye, initially assigned a 
20 percent evaluation, effective from November 1, 1997.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from October 1967 to October 
1997.

This appeal comes to the Board of Veterans' Appeals (Board) 
from 1998 and later RO decisions that granted service 
connection for lumbar spine strain with arthritis, cervical 
spine strain with arthritis, a left knee disability, and 
atypical facial pain syndrome in the area of the left eye, 
and assigned evaluations of 20, 20, 10, and 10 percent, 
respectively, for these conditions, effective from November 
1, 1997.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and to be codified as 
amended at 5102, 5103, 5106 and 5107) redefined VA's duty to 
assist a veteran in the development of a claim.  In this 
case, there is additional VA duty to assist the veteran in 
the development of his claims for higher ratings for lumbar 
spine strain with arthritis, cervical spine strain with 
arthritis, a left knee disability, and atypical facial pain 
syndrome in the area of the left eye.

A review of the record shows that he underwent various VA 
medical examinations between March to June 1998.  The 
veteran's representative contended in a statement submitted 
to the RO in December 2000, that these examination were 
inadequate because they were not contemporaneous, and with 
regard to the orthopedic disabilities, did not address the 
extent of functional impairment.  DeLuca v. Brown, 8 Vet App 
202 (1995), VAOPGCPREC 11-95 (1995) (providing guidance as to 
when an examination is contemporary enough for rating 
purposes).

A VA report dated in June 1998 notes that a MRI (magnetic 
resonance imaging) of the lumbosacral spine had been ordered, 
but a review of the record does not show a report of such a 
study.  The VA duty to assist the veteran includes obtaining 
all relevant records, including reports of his ongoing 
treatment.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

A VA report of X-rays of the veteran's left tibia and fibula 
in March 1998 shows mild degenerative changes of the knee 
joint, and the record also shows arthritis of the cervical 
and lumbar spine.  At the hearing in December 1998, the 
veteran complained of pain of these joints that produced 
functional impairment.  Under the circumstances, the duty to 
assist the veteran includes providing him with a thorough and 
contemporaneous medical examination that takes into account 
prior medical evaluations, and treatment.  Weggenmann v. 
Brown, 5 Vet. App. 281 (1993).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should, in accordance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A(c)), request that the 
veteran supply the names and addresses of 
all facilities that have treated him for 
any of the disabilities at issue since 
June 1998.  The RO should then take all 
necessary steps to obtain copies of all 
records not already contained in the 
claims folder, to include all records of 
the veteran's treatment at the Buffalo, 
New York VA Medical Center.  The RO 
should also inform the veteran of any 
records it has been unsuccessful in 
obtaining as provided under Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. 
§ 5103A(b)(2))


2.  The veteran should be afforded 
appropriate examination to determine the 
severity of the lumbar spine strain with 
arthritis, cervical spine strain with 
arthritis, left knee disability, and 
atypical facial pain syndrome in the area 
of the left eye.  The ranges of motion of 
the lumbar spine, cervical spine, and 
left knee, should be reported in degrees.  
The examiner should report the normal 
ranges of motion for the cervical and 
lumbar spines.

The examiner should determine whether the 
cervical spine, lumbar spine, or left 
knee disability is manifested by weakened 
movement, excess fatigability, or 
incoordination.  Such inquiry should not 
be limited to muscles or nerves.  These 
determinations should, if feasible, be 
expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.

The examiner should also report whether 
there is subluxation or lateral 
instability of the left knee.  If these 
symptoms are present, the examiner should 
express an opinion as to whether such 
subluxation or lateral instability is 
mild, moderate, or severe.

The examiner is also requested to express 
an opinion, if possible, as to whether 
the record reflects any period since 
November 1, 1997, when the disabilities 
that are the subject of the examination 
were either more or less severe than on 
the current examination.

In order to comply with regulatory 
requirements and court precedent, the 
examiner should review the claims folder 
prior to completing the examination 
report, and should note such review in 
the report.

3.  The RO should ensure that all 
notification and development action 
required by the VCAA, Pub. L. No. 106-475, 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), 01-02 (January 9, 2001), and 01-13 
(February 5, 2001), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

4.  The RO should review the claims and 
consider the holding of the United States 
Court of Appeals for Veterans Claims 
(known as the United States Court of 
Veterans Appeals prior to March 1, 1999) 
in Fenderson v. West, 12 Vet. App. 119 
(1999) with regard to "staged ratings."  
The review of the claims for higher 
ratings for lumbar spine strain with 
arthritis, cervical spine strain with 
arthritis, and the left knee disability 
should reflect consideration of the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 
(2000).  If action remains adverse to the 
veteran, an appropriate supplemental 
statement of the case should be sent to 
the veteran and his representative.  They 
should be afforded the opportunity to 
respond to the supplemental statement of 
the case before the file is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that the examination 
requested in this remand is deemed necessary to evaluate his 
claims and that his failure, without good cause, to report 
for scheduled examinations could result in the denial of his 
claims.  38 C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


